Citation Nr: 1140156	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  09-22 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to July 1977 and from August 2005 to November 2006.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in San Juan, the Commonwealth of Puerto Rico (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In May 2008, the Veteran was provided with a VA medical examination to ascertain the etiology of any low back disorder found.  Following physical examination, the medical examiner concluded that the Veteran's currently diagnosed low back disorder was not at least as likely as not related to military service as "[t]here is no concrete evidence of injury to his low back while in military service."

This basis is not supported by the evidence of record.  While the examiner correctly noted that there is no record that the Veteran ever complained of a low back disorder while he was stationed in Iraq, the Veteran's Post-Deployment Health Assessment clearly states that the Veteran reported experiencing low back pain during his deployment in Iraq.  This assessment was dated approximately one week after his return from his deployment in Iraq, at which time the Veteran was still serving on active duty.  Accordingly, the Veteran's service treatment record do include evidence that the Veteran experienced a low back injury while in military service.  The basis given for the May 2008 VA spine examination report clearly indicates that the examiner who conducted the examination was unaware of, or did not give proper consideration to, this in-service report of low back pain.

In addition, the medical evidence of record demonstrates that the Veteran reported experiencing further low back pain in February 2007, approximately three months after separation from military service, without any intervening traumatic incidents.  The medical evidence of record shows that various low back disorders have been consistently diagnosed since February 2007, and the Veteran was also found to have "severe spinal canal stenosis and bilateral foraminal stenosis" on magnetic resonance imaging examination approximately 10 months after separation from military service.  In this regard, the Board emphasizes that the Veteran's lay statements are competent to demonstrate that he experienced low back symptomatology during military service and after separation from military service, including continuity of that symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions); Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable, symptoms of disability").

The Board is not capable of determining whether the in-service low back pain described by the Veteran is related to his currently diagnosed low back disorder.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (holding that the Board must point to medical basis other than its own unsubstantiated opinion to support its decision), overruled on other grounds by Hodge v. West, 155 F.3d 1356 (1998).  Accordingly, a remand is required so that the examiner who conducted the May 2008 VA spine examination can consider the Veteran's in-service report of low back pain and provide a new opinion which takes the Veteran's competent lay statements into account.  See Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if record before the Board contains insufficient medical information for evaluation purposes); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).

Accordingly, the case is REMANDED for the following actions:

1. The RO must return the Veteran's claims file, along with a copy of this Remand, to the medical examiner who conducted the May 2008 VA spine examination.  The examiner must be requested to review the Veteran's October 2006 Post-Deployment Health Assessment, as well as any additional evidence associated with the claims file since May 2008.  The examiner must be instructed that the Veteran's statements are competent to demonstrate that he experienced low back pain during active military service.  The examiner must then provide an addendum to the May 2008 VA spine examination report which specifically states whether the in-service low back pain described by the Veteran in the October 2006 Post-Deployment Health Assessment is at least as likely as not related to his currently diagnosed low back disorder.  All opinions provided must include an explanation of the basis for the opinion.  If any opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  The report must be typed.

2. If the examiner who conducted the May 2008 VA spine examination is no longer available or is unable to provide the above requested addendum for any reason, the RO must schedule the Veteran for a new spine examination to determine the etiology of his currently diagnosed low back disorder.  All tests or studies necessary to make this determination must be ordered.  The examiner must be instructed that the Veteran's statements are competent to demonstrate that he experienced low back pain during active military service.  Thereafter, based upon review of the service and post-service medical records, the examiner must provide an opinion as to whether any low back disorder found is at least as likely as not related to the Veteran's period of active military service.  A complete rationale for all opinions must be provided.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  The report must be typed.

3. The RO must notify the Veteran that it is his responsibility to report for any VA examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

4. The RO must then readjudicate the claim and, thereafter, if the claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


